Citation Nr: 0732006	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-40 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable rating for service-connected 
shell fragment wound, muscle group XIV.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In the veteran's notice of disagreement (NOD), dated in May 
2004, the veteran's representative raised the issue of 
whether the RO committed clear and unmistakable error in the 
rating decision dated in November 1971.  The Board refers 
this issue to the agency of original jurisdiction (AOJ) for 
proper adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an Informal Hearing Presentation, dated in September 2007, 
the veteran's representative raised the issue of whether the 
November 2003 VA examination accurately reflected the current 
level of the veteran's muscle disability.  The representative 
asserted that the examination was inadequate because the 
examiner did not review the claims file, failed to address 
the DeLuca criteria, and failed to address loss of muscle 
function.

Upon reviewing the claims folder, the Board notes that the 
examination report is nearly four years old.  Moreover, 
examination report includes few findings relative to the 
veteran's scar.  

Pursuant to section 5103A, the Secretary's duty to assist the 
veteran includes "providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim."  38 
U.S.C.A. § 5103A(d)(1) (West 2002).  In light of the 
aforementioned concerns offered by the veteran's 
representative, the Board finds that the duty to assist 
requires that VA obtain a new examination. 

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
muscle and scar examination to ascertain 
the severity of the service-connected 
shell fragment wound, muscle group XIV.  
The examiner should also indicate to what 
extent motion is limited by pain.  The 
examiner should comment on the veteran's 
back disease and the extent to which that 
contributes to his symptoms, if at all.  
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file.  Please 
send the claims folder to the examiner for 
review in conjunction with the 
examination. 

2.  Thereafter, the veteran's claim of 
entitlement to a compensable rating for 
service-connected shell fragment wound, 
muscle group XIV should be readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



